Name: Council Regulation (EC) No 2063/94 of 27 July 1994 amending Regulation (EEC) No 1360/90 establishing a European Training Foundation
 Type: Regulation
 Subject Matter: Asia and Oceania;  political geography;  cooperation policy;  employment;  Europe;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31994R2063Council Regulation (EC) No 2063/94 of 27 July 1994 amending Regulation (EEC) No 1360/90 establishing a European Training Foundation Official Journal L 216 , 20/08/1994 P. 0009 - 0011 Finnish special edition: Chapter 11 Volume 32 P. 0140 Swedish special edition: Chapter 11 Volume 32 P. 0140 COUNCIL REGULATION (EC) No 2063/94 of 27 July 1994 amending Regulation (EEC) No 1360/90 establishing a European Training FoundationTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the European Council meeting in Strasbourg on 8 and 9 December 1989 called upon the Council, acting on a proposal from the Commission, to adopt the necessary decisions for the establishment of a European Training Foundation for Central and Eastern Europe; whereas to that end on 7 May 1990 the Council adopted Regulation (EEC) No 1360/90 (4) which established the said Foundation; Whereas Article 19 of Regulation (EEC) No 1360/90 stipulates that Regulation shall enter into force on the day following that on which the competent authorities have decided on the seat of the Foundation; Whereas pursuant to a decision taken by common agreement between the representatives of the governments of the Member States meeting at Head of State and Government level in Brussels on 29 October 1993 (5), the Foundation is to have its seat in Turin; Whereas, pursuant to Regulation 1360/90, the countries eligible for the Foundation's programmes are the countries eligible for economic aid under Regulation (EEC) No 3906/89 (6) ('Phare' programme), Whereas on 19 July 1993 the Council adopted Regulation (Euratom, EEC) No 2053/93 concerning the provision of technical assistance to economic reform and recovery in the independent States of the former Soviet Union and Mongolia (7) referred to as the 'Tacis' programme; Whereas the States receiving assistance under Tacis and those countries designated as eligible under Phare are making efforts to achieve economic and social reform, and whereas the development of human resources in all those States is the basis of the reforms in progress in order to ensure the switch to a market economy and in order to strengthen democracy; Whereas the consistency of the Community's policy of economic assistance to the independent States of the former Soviet Union and to Mongolia will be enhanced by extending the Foundation's field of action to those States; Whereas the Foundation provides an appropriate institutional framework whereby the Community's experience can be put at the disposal of all those States in order to cater for their requests - as expressed in the programming of Phare and Tacis assistance - in terms of development and of restructuring in the area of vocational training; Whereas Article 14 of Regulation (EEC) No 1360/90 stipulates that the rules and regulations governing the statutory personnel of the Foundation shall be analogous to those laid down in Council Regulation (ECSC, EEC, Euratom) No 1859/76 of 29 June 1976 laying down the conditions of employment of staff of the European Centre for the Development of Vocational Training (8); Whereas there is a need to ensure consistency at the Community level as regards managing the staff of the different decentralized bodies and, in particular, to allow for full application of the rules and regulations applicable to the officials and other servants of the European Communities; Whereas the Communication made by the Commission to the budgetary authority on 17 December 1992 concerning internal financial control states that the case for appointing the Financial Controller to exercise this function rests on pragmatic grounds and considerations of efficiency; Whereas Artilce 206a of the Treaty has been repealed by the Treaty on European Union and the new provision on the subject is Article 188c; Whereas, since Regulation (EEC) No 1360/90 did not come into force until 30 October 1993, the preliminary findings of the procedure for the monitoring and evaluation of the experience acquired in the work of the Foundation could not be submitted to the European Parliament, the Council and the Economic and Social Committee by 31 December 1992, as was required in Article 17 thereof, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1360/90 is amended as follows: 1. The first paragraph of Article 1 shall be replaced by the following: 'This Regulation hereby establishes the European Training Foundation (hereinafter referred to as the "Foundation") whose objective shall be to contribute to the development of the vocational training systems: - of the countries of Central and Eastern Europe designated as eligible for economic aid by the Council in Regulation (EEC) No 3906/89 or in any subsequent relevant legal act; and - the independent States of the former Soviet Union and Mongolia which are the beneficiaries of the programme to assist economic reform and recovery under Regulation (Euratom, EEC) No 2053/93 or in any subsequent relevant legal act. These countries shall be hereinafter referred to as "the eligible countries".'; 2. Point (c) of Article 3 shall be replaced by the following: '(c) on the basis of (a) and (b); - examine the scope for joint ventures of training assistance including pilot projects, for the setting up of specialized multinational teams for specific projects and for identifying operations which could be cofinanced, - fund the design and the preparation of such projects, the implementation of which may be financed by contributions from one or several countries, together with the Foundation, or, in exceptional cases, from the Foundation on its own; - implement, at the request of the Commission or of the beneficiary countries in cooperation with the governing board, vocational training programmes agreed on by the Commission and one or more of the beneficiary countries as part of the Community policy of assistance to these countries, using multi-disciplinary teams of specialists in close collaboration with the competent authorities in the countries involved and drawing actively on the experience of Community vocational training programmes;' 3. Point (e) of Article 3 shall be replaced by the following: '(e) confer on the governing board the power to lay down tendering procedures for projects funded or co-financed by the Foundation, taking full account of the procedures estabished under Regulation (EEC) No 3906/89, in particular Article 7 thereof; under Regulation (Euratom, EEC) No 2053/93, in particular Article 7 thereof, or in any subsequent relevant legal act;' 4. Article 8 shall be replaced by the following: 'Article 8 Links with other Community actions The Commission, in cooperation with the governing board and, where appropriate, in accordance with the procedures set out in Article 9 of Regulation (EEC) No 3906/89 and Article 8 of Regulation (Euratom, EEC) No 2053/93, shall ensure consistency and, where necessary, complementarity between the work of the Foundation and other actions at Community level, both within the Community and in assistance to the eligible countries, with particular reference to actions under the Tempus scheme.'; 5. The second subparagraph of Article 10 (3) shall be replaced by the following: 'It shall establish on this basis, and within the proposed limits of the overall amount to be made available for economic aid to the eligible countries, the annual contribution for the budget of the Foundation to be included in the preliminary draft of the general budget of the European Communities.'; 6. Article 11(2) shall be replaced by the following: '2. The checking of the commitment and payment of all the Foundation's expenditure and the checking of the recording and collection of all its revenue shall be undertaken by the financial controller of the Commission.'; 7. The second paragraph of Article 11 (3) shall be replaced by the following: 'The Court of Auditors shall examine these accounts in accordance with article 188c of the Treaty.'; 8. Article 14 shall be replaced by the following: 'Article 14 Staff rules The staff of the Foundation shall be governed by the rules and regulations applicable to the officials and other servants of the European Communities. The Foundation shall exercise over its staff the powers devolved to the appointing authority. The governing board shall, in agreement with the Commission, adopt the appropriate implementing rules.'; 9. In the second paragraph of Article 17 the date '31 December 1992' shall be replaced by '30 June 1997'. Article 2 This Regulation shall enter into force on the eight day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (1) OJ No C 82, 19. 3. 1994, p. 11.(2) OJ No C 205, 25. 7. 1994. (3) OJ No C 195, 18. 7. 1994.(4) OJ No L 131, 23. 5. 1990, p. 1.(5) OJ No C 323, 30. 11. 1993, p. 1.(6) OJ No L 375, 23. 12. 1989, p. 11. Regulation as last amended by Regulation (EEC) No 1764/93 (OJ No L 162, 3. 7. 1993, p. 1).(7) OJ No L 187, 29. 7. 1993, p. 1.(8) OJ No L 214, 6. 8. 1976, p. 1. Regulation as last amended by Regulation (ECSC, EEC, Euratom) No 679/87 (OJ No L 72, 14. 3. 1987, p. 1).